Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 20 June 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War Office June 20. 1795.
          
          Mr Dandridge will be pleased to lay before the President the inclosed letter from Mr Seagrove & the Newspaper which accompanied it.
          
          The Secretary of War has had copies made of the Talks of the Creek Chiefs, which he proposes to forward by post next Monday, to Governor Blount.
        